Citation Nr: 0914922	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-23 649	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for gastrointestinal (GI) disability, including 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome (IBS), status post cholecystectomy.

2.  Entitlement to an initial compensable rating for Wolff-
Parkinson-White Syndrome (WPW).

3.  Entitlement to an initial compensable rating for 
sinusitis, status post septoplasty. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1981 until retiring in January 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for GI disability 
with an initial 10 percent rating, WPW with an initial 
noncompensable rating, and sinusitis also with an initial 
noncompensable rating.  The Veteran appealed for higher 
initial disability ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In May 2005, during pendency of the appeal, the RO increased 
the rating for the Veteran's service-connected GI disability 
from 10 to 30 percent.  He has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

As support for his claims, the Veteran testified at a May 
2007 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.

In October 2007 the Board remanded the GI, heart and sinus 
disorder claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration - including proving additional notice to 
comply with the Veterans Claims Assistance Act (VCAA), 
obtaining additional medical treatment records, and having 
the Veteran undergo VA compensation examinations to assess 
the severity of his disabilities at issue.  While the AMC 
completed most of that additional development, as requested, 
unfortunately, there are still outstanding medical treatment 
records related to the Veteran's WPW, so the Board is 
regrettably again remanding this claim to the RO via the AMC 
to try and obtain these additional records.


FINDINGS OF FACT

1.  The Veteran's GI disorder is manifested by severe 
diarrhea and epigastric distress but no material weight loss, 
hematemesis or melena.

2.  The Veteran's sinusitis has not caused any incapacitating 
episodes or three or more non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for the GI disability.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.114, Diagnostic Codes 7319, 7346 (2008). 

2.  The criteria also are not met for an initial compensable 
rating for the sinusitis.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.97, 
Diagnostic Code 6512 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in August 2006.  That letter informed him of the 
evidence required to substantiate his appeal for higher 
initial disability ratings, as well as apprised him of his 
and VA's respective responsibilities in obtaining supporting 
evidence.

In cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claims since have 
been granted and he has appealed a downstream issue such as 
the initial disability ratings assigned, the underlying 
claims have been more than substantiated - they have been 
proven, thereby rendering § 5103(a) notice no longer required 
because the intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In any event, here, as the Board directed when remanding this 
case in October 2007, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by apprising the Veteran of the downstream disability 
rating and effective date elements of his claims - initially 
in the August 2006 letter mentioned and, following the 
Board's remand, in a more recent October 2007 letter.  See 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, 
since providing the additional Dingess notice, the RO/AMC has 
readjudicated the claims in the January 2009 SSOC - 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in August 2003 and October 2008.  These examination 
reports are adequate for rating purposes with respect to his 
GI disorder and sinus condition, insofar as determining the 
relative severity of these conditions.  38 C.F.R. § 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board 
finds that the current record contains sufficient medical 
evidence with which to accurately evaluate his GI disorder 
and sinus condition .  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.



II.	Increased Rating for the GI Disorder

The Veteran was service connected for his GI disability in 
September 2003 and at first assigned a 10 percent rating 
effective retroactively to the day after his retirement from 
the military, February 1, 2003.  During the pendency of his 
appeal for a higher initial rating, however, the RO increased 
the rating for his GI disorder to 30 percent with the same 
retroactive effective date of February 1, 2003.  He believes 
the condition is even more severe.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (indicating he is presumed to be 
seeking the highest possible rating unless and until he 
expressly indicates otherwise).  See also Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (indicating that since he 
timely appealed his initial rating, the Board must consider 
his claim in this context - which includes determining 
whether his rating should be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  But 
for the reasons and bases discussed below, the Board finds 
that the 30 percent rating is most appropriate for his GI 
disorder.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolve in the Veteran's favor.  38 C.F.R. § 4.3.



The Veteran's GI disability has been evaluated partly under 
Diagnostic Code 7319.  38 C.F.R. § 4.114 (2007).  DC 7319 is 
used to evaluate disabilities involving irritable colon/bowel 
syndrome.  A 30 percent evaluation is the maximum schedular 
evaluation available under this diagnostic code.  It is 
assigned for symptoms that involve severe diarrhea or 
alternative diarrhea and constipation with more or less 
constant abdominal distress.

There is no separate diagnostic code for GERD.  Such 
disabilities are generally rated as analogous to another 
disability, in this case hiatal hernia.  See 38 C.F.R. § 4.20 
(2008).  DC 7346 provides criteria to evaluate hiatal hernia 
disability.  A 30 percent evaluation is warranted when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain that is productive of considerable 
impairment of health.  38 C.F.R. § 4.114.  A higher 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Id.  

VA regulations provide, for purposes of evaluating conditions 
in 38 C.F.R. § 4.114, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain weight" 
means there has been substantial weight loss with inability 
to regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease.  38 C.F.R. § 4.112 (2008).

As noted, 38 C.F.R. § 4.114 governs the ratings for the 
digestive system.  The regulation provides that ratings under 
DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  The 
regulation provides that a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  


The Veteran's two GI-related disorders come under the reach 
of this regulation.  Thus, he can only receive one disability 
evaluation for the one that is more predominant, not two 
ratings in combination.

And, as explained, the Veteran already has received a 30 
percent evaluation, the maximum possible rating under DC 
7319.  The Board therefore must determine whether his 
symptomatology is sufficiently severe to warrant a higher 60 
percent evaluation under the alternative DC 7346.

The evidence of record does not support assigning a higher 60 
percent evaluation under DC 7346 at any time since the 
effective date of the grant of service connection.  The 
Veteran does not have the required pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia 
that is attributable to his service-connected GI disability.  
His disability instead is manifested by several bowel 
movements a day, characterized as diarrhea.  He also has 
heartburn with some reflux.  He did indicate that he has 
occasionally regurgitated a small amount of food when he 
belches and that he has occasionally vomited as a result of 
the forcefulness of his diarrhea.  These symptoms, however, 
are not severe enough to cause anemia or a severe health 
impairment.  He also claimed weight loss requiring him to 
maintain two pants sizes, but the objective evidence of 
record does not reflect any weight loss since his retirement 
from the military, especially the amount of weight loss as 
defined in 38 C.F.R. § 4.112 to warrant a higher 60 percent 
evaluation.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating higher than 30 percent for his 
service-connected GI disability.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied.  And as the 
Veteran's symptoms have not increased in severity since the 
effective date of his award, so as to meet or exceed the 
requirements for a higher 60 percent rating, a staged rating 
is not for application.  Fenderson, 12 Vet. App. at 119, 125-
26.

III.  Increased Rating for Sinusitis

The Veteran also was service connected for sinusitis in 
September 2003 and assigned an initial noncompensable (zero 
percent) disability rating for the condition.  He is seeking 
a higher rating.  However, for the reasons and bases 
discussed below, the Board finds that a compensable rating is 
not warranted.

Under the General Rating Formula for Sinusitis, a 
noncompensable rating is assigned for sinusitis detected by 
X-ray only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6512.  

The highest rating under this code, 30 percent, is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id. 

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable disability rating for 
the Veteran's service-connected sinusitis.  In particular, 
two VA examination reports provide evidence against the 
claim.  At the first VA examination, in August 2003, the 
examiner found maxillary sinus tenderness but no purulent 
discharge.  The examiner diagnosed recurrent sinusitis.

At the more recent October 2008 VA examination, the Veteran 
stated that he had one to two episodes of sinusitis per year 
and required approximately 14 days of antibiotics.  He denied 
having taken chronic antibiotics for sinusitis in the past.  
He also denied having interference with his breathing, 
headaches or incapacitating episodes.  The examiner found no 
purulent discharge.   

Based on these findings, there is simply no basis to assign a 
compensable disability rating for the Veteran's sinusitis.  
First, neither VA examination report makes any reference to 
incapacitating episodes of sinusitis - i.e., requiring 
bedrest and treatment by a physician - and, in fact, to the 
contrary, the October 2008 VA examination report specifically 
notes the Veteran denied experiencing any incapacitating 
episodes.  Second, neither report indicates the Veteran 
experiences three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In this regard, both examinations 
noted maxillary sinus tenderness as the only current symptom.  
The Veteran indicated that he had one to two episodes of 
sinusitis a year but did not indicate purulent discharge, 
headaches, breathing difficulties or incapacitating episodes 
associated with these episodes.  Thus, these two VA 
examination reports provide highly probative evidence against 
his claim for a compensable disability rating for his 
sinusitis. 

In addition to these VA examination reports, the Board has 
also considered numerous VA outpatient treatment records 
dated from 2003 to 2006.  However, none of these records 
makes any reference to incapacitating episodes or three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Thus, these treatment records also provide 
evidence against the claim.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable rating for his service -
connected sinusitis.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied.  And as the 
Veteran's symptoms have not increased in severity since the 
effective date of his award, a staged rating is not for 
application.  Fenderson, 12 Vet. App. at 119, 125-26.



IV.  Extra-schedular Consideration

The Board also finds that the schedular ratings of 30 percent 
for the Veteran's GI disability and 0 percent for his 
sinusitis are not inadequate, such that these claims should 
be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation.  38 C.F.R. § 
3.321(b)(1).  In other words, there is no evidence either of 
these disabilities has caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  

The Veteran claims that his GI disorder interferes with his 
work in that he is often late to meetings if he has had an 
episode of diarrhea.  He stated that his employer and co-
workers had been understanding about his condition and that 
he had not been given any negative evaluations at work as a 
result of his condition.  He also stated that he misses 
approximately one day of work per month due to his 
sinus condition.  But there is no indication these conditions 
have interfered with his employment beyond what is 
contemplated by his 30 and 0 percent respective ratings.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  Further concerning this, one of 
the reasons for remanding this case in October 2007 was to 
have a VA compensation examiner comment on whether the 
Veteran's GI disability and sinus condition adversely impact 
his ability to work and, more specifically, preclude him from 
obtaining and maintaining employment that is substantially 
gainful.  And in response to this question, the October 2008 
VA compensation examiner indicated that, prior to the 
septoplasty, the Veteran's sinusitis used to prevent him from 
working; however, now he is still able to work occasionally, 
albeit having to take off one day a month.  


So the Board does not have to refer this case for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 30 percent for 
the GI disability is denied.

The claim for an initial compensable rating for the sinusitis 
also is denied. 


REMAND

Like the other conditions just discussed, the Veteran was 
service connected for WPW in September 2003, retroactively 
effective from February 1, 2003.  A January 2003 
gastroenterology treatment record from McDill Air Force Base 
indicates that information should be given to his 
cardiologist.  A subsequent March 2003 gastroenterology 
treatment record indicates he had undergone an ablation 
procedure three weeks prior.  During his August 2003 VA 
examination, the Veteran indicated that he had recently 
undergone a radio ablation procedure to treat his 
palpitations, but that as he was still suffering from 
palpitations he may need to undergo a second procedure.  The 
October 2008 VA examination report prepared following the 
Board's prior remand states the Veteran had undergone radio 
ablation in 2004 and had seen a reduction in his symptoms 
since that time.  

The Veteran's claims file does not contain any cardiology 
records concerning him since his retirement from service.  
During his May 2007 Travel Board hearing, the Veteran stated 
that he had been seen by a cardiologist in Tampa Bay but had 
not seen that cardiologist since 2004.  He said that he was 
now being treated by a cardiologist in Tallahassee.  There 
are no records from either cardiologist in the file.  
Additionally, there are no medical records in the file 
concerning the ablation procedure(s).  

These medical records pertain to the period at issue in this 
appeal and are therefore necessary to the proper adjudication 
of the Veteran's claim.  In order to comply with the duty to 
assist VA must help to obtain these potentially relevant 
records.  See 38 C.F.R. § 3.159(c)(1).  The Veteran should 
cooperate with the efforts to obtain these records by 
supplying necessary names, addresses and dates of treatment.  
See Olson v. Principi, 480, 483 (1992).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the Veteran for Wolff-Parkinson-White 
Syndrome since January 2003.  Pay special 
attention to the records of the 
cardiologist(s) who performed the 
Veteran's radio ablation procedure(s) in 
February/March 2003 and 2004.  With his 
authorization, obtain these additional 
records.

2.  Then readjudicate the claim for a 
higher initial rating for the Veteran's 
heart condition, Wolff-Parkinson-White 
Syndrome, in light of the additional 
evidence.  If this claim is not granted 
to his satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


